ACCEPTED
                                                                                          03-14-00561-CV
                                                                                                13160289
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    10/10/2016 5:57:07 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK

                                NO. 03-14-00561-CV

      TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN
                                                  FILED IN
                                                                  3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                  10/10/2016 5:57:07 PM
                               KEVIN BIERWIRTH
                                                                      JEFFREY D. KYLE
                                   Appellant                               Clerk
                                          v.


              FEDERAL NATIONAL MORT AGE ASSOCIATION
                             Appellee.



           APPELLANT'S MOTION TO EXTEND TIME FOR FILING
            APPELLANT'S MOTION FOR REHEARING EN BANC

TO THE HONORABLE COURT OF APPEALS I

      Kevin Bierwirth, Appellant, moves this Court to grant an extension of time

to file Appellant's Motion for Rehearing En Bane and respectfully states:

      I. Appellant's Motion for Rehearing En Bane was due on October 6, 2016.

      2.    Appellant seeks a five day extension of time to file Appellant's Motion

for Rehearing En Bane from the due date of the filing of the Motion, which would

make Appellant's Motion due on or before October 11,2016.

      4.      This extension of time is necessary because Appellant, required

additional time to write the Motion.

      5.      This is the first extension of time Appellant has sought for the filing

his Motion for Rehearing En Bane.

      For these reason, Kevin Bierwirth requests that this court render an order
extending the time for filing Appellant's Motion for Rehearing En Bane to and

including October 11 , 2016.


                                              Ke; in Bierwirth
                                            / 13276 Research Blvd. Ste. 204
                                              Austin, Texas 78750
                                              (5 12) 825-033 1



                      CERTIFICATE OF CONFERENCE

      On October 10, 2016, an attempt was made to confer with Douglas G. Dent,

attorney for the Appellee, in order to confer as to the extension but was unable to

reach Mr. Dent.




                         CERTIFICATE OF;S        ~ RVICE


      On October 11 , 20 16, a copy of the attached motion for extension of time
was sent by U. S. Postal Service to:

      Douglas G. Dent
      6836 Bee Caves Road, Bldg. 3, Suite 303
      Austin, TX 78746